United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1967
                        ___________________________

                                  Frank C. Warner

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

          U.S. Department of Education, Phil Rosenfelt, Acting Secretary1

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Northern
                                  ____________

                            Submitted: February 3, 2021
                              Filed: February 9, 2021
                                   [Unpublished]
                                  ____________

Before KELLY, MELLOY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.




      1
      Phil Rosenfelt has been appointed to serve as Acting Secretary of the
Department of Education, and is substituted pursuant to Federal Rule of Appellate
Procedure 43(c).
        Frank Warner appeals the district court’s2 adverse grant of summary judgment
in his action appealing the Department of Education’s (DOE’s) administrative
decision upholding the validity of his student loan. Upon careful review, we affirm.
See El Dorado Chem. Co. v. U.S. Env’t Prot. Agency, 763 F.3d 950, 955 (8th Cir.
2014) (de novo review of district court’s decision whether agency action violates
Administrative Procedure Act; reviewing court shall uphold agency action unless it
is arbitrary and capricious). We agree that the DOE’s decision finding Warner’s loan
enforceable was not arbitrary and capricious, as the administrative record established
the loan’s existence, assignation to the DOE, and default status. See United States
v. Petroff-Kline, 557 F.3d 285, 290 (6th Cir. 2009) (to recover on promissory note,
government must show that defendant signed it, government is present owner or
holder, and note is in default). We also find that the district court did not abuse its
discretion in denying Warner’s motion to strike, see Waldoch v. Medtronic, Inc., 757
F.3d 822, 829 (8th Cir. 2014) (standard of review); Sierra Club v. U.S. Army Corps
of Eng’rs, 771 F.2d 409, 413 (8th Cir. 1985) (existing administrative record may be
supplemented by affidavits or other explanatory proof); or exhibit bias in its ruling,
see Liteky v. United States, 510 U.S. 540, 555 (1994) (judicial rulings alone almost
never constitute valid basis for finding of bias).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      2
       The Honorable D.P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-